Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 3/10/22. 
In the response Applicant amended claim(s) 1, 8, 14. 
Currently, claim(s) 1-21 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claims 2, 8, 14,
	The limitation “the mobile device being distinct from the processor” is unclear. It is unclear if the processor belongs to a gaming server or an electronic gaming machine or any electronic device that is not a mobile device. Applicant is recommended to clarify the limitation. For the purpose of examination, the processor is interpreted as a controller that can be resided in any electronic device that is not a mobile device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arezina et al. (2009/0197684).
	Re Claim 2,
	Arezina discloses a system comprising: 
	a processor; and a memory device that stores a plurality of instructions that, when executed by the processor (¶¶0039-0040, 0042; controller comprises any combination of hardware, software, and/or firmware that may be disposed or resident inside and/or outside of the gaming machine that may communicate with and/or control the transfer of data between the gaming machine and a bus, another computer, processor, or device and/or a service and/or a network), cause the processor to: 
	responsive to receipt of first mobile device application configuration data from a first component at a first location within a gaming establishment, communicate data that results in a mobile device application of a mobile device displaying a first appearance (Fig 3a-4d, ¶¶0042, 0045-0047, 0054, 0089, 0118; the handheld device receives game content, i.e., first mobile device application configuration data, from a mobile hot in the gaming establishment, i.e., a first component at a first location, wherein the handheld device is reconfigured to display the game content. For example, a mobile hot spot kiosk or mobile base station may physically located in the gaming establishment and the mobile hot spot kiosk or mobile base station may pass by the Men in Black upright gaming machines and may enable the Men in Black upright gaming machines to, for a predetermined time (e.g., two hours), drop content into handheld gaming machines),
	the mobile device being distinct from the processor and distinct from any electronic gaming machine operable to display any wagering game (Fig 3a-4d, ¶¶0042, 0045-0047, 0054, 0058, 0062, 0089, 0118; the handheld device is not distinct from the controller and the electronic gaming machine).
	 Arezina does not explicitly disclose responsive to receipt of second, different mobile device application configuration data from a second component at a second, different location within the gaming establishment, communicate data that results in the mobile device application of the mobile device displaying a second, different appearance.
	However, in different embodiments, Arezina teaches responsive to receipt of second, different mobile device application configuration data from a second component at a second, different location within the gaming establishment, communicate data that results in the mobile device application of the mobile device displaying a second, different appearance (Fig 3a-4d, ¶¶0047, 0058, 0062, 0071-0072, 0077, 0089, 0105, 0107, 0118; in example of shared-experience game play, a handheld gaming machine may be used during a game to transfer data to another handheld gaming machine, in other words, the handheld device’s game configuration is modified based on the game data received from another handheld device that is at a different location). Arezina further teaches such a configuration makes the games more attractive to the players (¶0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the shared-experience game play embodiment in order to make the games more attractive to the players.
	Re Claims 3, 9, 17,
	Arezina discloses communicating data that results in the mobile device application of the mobile device displaying the first appearance responsive to an occurrence of a first mobile device application reconfiguration event based on the received first mobile device application configuration data and a configuration of the mobile device application of the mobile device (Fig 3a-4d, ¶¶0042, 0045-0047, 0054, 0089, 0118; a player enters a different location is considered as a first mobile device application reconfiguration event, that is, the player’s handheld device reconfigures itself as it enters a new location).
	Re Claims 4, 10, 18,
	Arezina discloses communicating data that results in the mobile device application of the mobile device displaying the second, different appearance responsive to an occurrence of a second mobile device application reconfiguration event based on the received second, different mobile device application configuration data and the configuration of the mobile device application of the mobile device (Fig 3a-4d, ¶¶0042, 0045-0047, 0054, 0089, 0118).
	Re Claims 5, 11, 19, 
	Arezina discloses the first component is different from the second component (¶¶0042, 0045-0047, 0054, 0089, 0118).
	Re Claims 6, 12, 20,
	Arezina discloses the first component and the second component comprise the mobile device (¶¶0042, 0045-0047, 0054, 0089, 0118).
	Re Claims 7, 13, 21,
	Arezina discloses at least one of the first component and the second component comprises an electronic gaming machine in communication with the mobile device, a gaming terminal in communication with the mobile device and associated with a gaming table, a gaming establishment sports book kiosk in communication with the mobile device, and a point-of-sale terminal in communication with the mobile device and associated with a gaming establishment retail location (¶¶0042, 0045-0047, 0054, 0089, 0118).
	Re Claim 8,
	Claim is substantially similar to claim 2 and recites elements of activating and deactivating a function of the mobile device application (Fig 3a-3d, ¶¶0042, 0045-0047, 0054, 0118, 0127; a handheld gaming machine may be permitted to play a specific game only if the handheld gaming machine is located in a room or area dedicated to the specific game, in other words, a game feature is activated or deactivated based on the handheld machine’s location). See claim 2 for rejection on other limitations.
	Re Claim 14,
	Claim is substantially similar to claim 2 and recites elements of associating with a first attribute and associating with a second different attribute (Fig 3a-3d, ¶¶0042, 0045-0047, 0054, 0118). See claim 2 for rejection on other limitations.
	Re Claim 15, 
	Arezina discloses the first attribute comprises a first displayed appearance of the mobile device application and the second, different attribute comprises a second, different displayed appearance of the mobile device application (¶¶0042, 0045-0047, 0054, 0089, 0118).
	Re Claim 16, 
	Arezina discloses the first attribute comprises an activation of a function of the mobile device application and the second, different attribute comprises a deactivation of the function of the mobile device application (¶¶0042, 0045-0047, 0054, 0118, 0127).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Re Claims 2, 8, 14,
	Applicant argues that Arezina is silent regarding using the location of the handheld gaming machine to dictate any appearance of any device other than the handheld gaming machine. In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., the appearance of a mobile device application of a separate mobile device is modified based on the location of the handheld gaming machine) are not recited in the rejected independent claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). As such, Applicant is recommended to include the feature present in the argument in the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715